Citation Nr: 9925321	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-28 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which recharacterized a previously 
service-connected mental disorder as PTSD and increased the 
disability rating to 50 percent.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected PTSD is manifested by the 
following symptomatology:  total occupational and social 
impairment due to such symptoms as chronically depressed 
mood, inability to maintain employment and to establish and 
maintain relationships, impaired impulse control manifested 
by frequent states of irritability and violent, suicidal and 
homicidal ideation, near-continuous stress or panic attacks, 
inappropriate behavior and memory loss.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his service-connected PTSD resulting 
from his Vietnam combat experience is more disabling than is 
contemplated by the current 50 percent disability rating.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a rating assigned to a service-connected 
disability is sufficient to establish a well-grounded claim 
for an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999); Caffrey v. Brown, 6 Vet. App. 337, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board also is satisfied that the record includes all 
evidence necessary for the equitable disposition of this 
appeal and that the veteran requires no further assistance.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities to the 
veteran's current symptomatology.  Individual disabilities 
are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4 (1998).  If two evaluations are 
potentially applicable the higher evaluation is appropriate 
if the disability appears to approximate more closely the 
criteria required for that rating.  38 C.F.R. § 4.7.  A 
disability may require reratings in accordance with changes 
in a veteran's condition.  It is therefore essential to 
consider a disability in the context of the entire recorded 
history when determining the level of current impairment.  
38 C.F.R. § 4.1.  Nevertheless, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran was first granted service connection for 
generalized anxiety in January 1996.  The RO initially 
assigned a 10 percent evaluation pursuant to Diagnostic Code 
(DC) 9400.  By a July 1997 rating decision the RO 
recharacterized the disorder as PTSD and increased the 
disability rating to 50 percent pursuant to DC 9411.

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, PTSD is 
evaluated as follows for the 50, 70 and 100 percent ratings, 
respectively:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name [100 percent].

The earliest medical evidence of record documenting a PTSD 
diagnosis dates from December 1996.  A report of a private 
mental evaluation which identifies PTSD as the veteran's 
principle psychiatric disorder also diagnoses panic disorder 
and major depression.  The examiner noted objective findings 
including difficulty with interpersonal relationships, 
hostility and anger, diminished motor activity, lack of 
spontaneity, persecutory ideations, marked depression and 
blunted affect.  The examining physician assigned a Global 
Assessment of Functioning (GAF) score of 40, noted that the 
veteran had not been steadily employed since 1994 and 
suggested that the increasing severity of his psychiatric 
disorders presented little likelihood of his ever again being 
employed.  A Mental Residual Functional Capacity Assessment 
report from the same time shows that the veteran's 
understanding and memory, sustained concentration and 
persistence, social interaction and adaptation were 
moderately or markedly limited.  

The veteran underwent VA treatment, evaluations and several 
VA PTSD examinations in 1997.  Records of a January 
psychological assessment describe the veteran as having been 
neatly dressed and groomed with clear and coherent speech and 
no thought disruption or suicidal or homicidal ideations.  
However his mood was depressed, his affect was dull and the 
examiner noted that he appeared to have Vietnam-related PTSD.  
Treatment records from later that month disclose that the 
veteran was appropriate for participation in a VA PTSD 
outpatient therapy program.  A VA physician who examined the 
veteran and diagnosed him with PTSD in May found him to be 
morose, despondent, irritable, agitated and complaintive.  
The diagnosis was based upon the veterans' recurrent 
nightmares of his Vietnam War combat experiences, flashbacks, 
social withdrawal, volatile temper and numbed feelings.  The 
examiner also noted the veteran's report of chronic sleep 
disturbance, hypervigilence, suicidal ideation, unexplained 
crying episodes, lack of motivation and weight loss and 
assigned a GAF score of 50.  In September the veteran was 
admitted for PTSD hospitalization for the first time.  Mental 
examination upon admission disclosed depressed affect and 
mood but no abnormal speech, thoughts or sensations.  The 
veteran was ambulatory, alert, well-oriented and casually 
dressed.  His GAF score remained at 50.

The veteran underwent additional VA and private examination, 
evaluation and hospitalization for his PTSD in late-1997 and 
early-1998.  A private psychologist examined the veteran, 
reviewed VA and Social Security Administration (SSA) medical 
and other records and prepared an October 1997 evaluation of 
the veteran's chances for rehabilitation and employment.  The 
report states that since his separation from service the 
veteran had quit or been fired from more than 75 jobs because 
of his difficulty getting along with others and his poor 
concentration.  The report also notes the veteran's frequent 
VA PTSD therapy and describes his symptomatology as 
sufficiently severe as to substantially impair his daily life 
and social interactions.  The report concludes that the 
veteran "is not a viable rehabilitation candidate" and 
assigns a GAF score of between 40 and 51.  

In November 1997 a VA psychological evaluation noted severe 
social and occupational dysfunction and symptomatology in all 
PTSD indices.  The examiner assigned a GAF score of 45 "due 
to impaired reality testing and inability to obtain and/or 
maintain employment."  A November 1997 VA PTSD examination 
confirmed the PTSD diagnosis based upon objective findings of 
nightmares related to Vietnam War experiences, sad, dejected 
and depressed mood, suicidal and homicidal ideation, impaired 
interpersonal relationships and an irritable and 
argumentative attitude and assigned a GAF score of 50.  From 
December 1997 to January 1998 the veteran again underwent VA 
hospitalization for PTSD.  Upon discharge the veteran 
continued to experience intrusive thoughts, avoidance, 
dysthymia, sleep disturbance and increased arousal.

A February 1997 decision from a SSA administrative law judge 
(ALJ) found the veteran to have been disabled since the time 
he left his last employment in April 1994.  Upon review of VA 
and private medical records the ALJ concluded that the 
veteran's disability was the result of physiological and 
psychiatric disorders including PTSD.

The veteran, who is divorced, and his long-time girlfriend 
testified at a Board hearing in March 1999.  He stated that 
he was very uncomfortable with people, that he had few 
friends and, motivated for little more than watching TV and 
tinkering with an old car, left his house as rarely as 
possible.  He acknowledged that VA PTSD outpatient treatment 
once or twice monthly over the past two or more years helped 
him cope with his stress attacks and suicidal thoughts.  But 
the veteran's girlfriend, who lived with him and had taken 
care of him for the past 10 years, testified that he recently 
had become increasingly argumentative, violent and 
mistrustful of others.  She described angry confrontations 
with neighbors and members of his church when he had lost his 
temper.

Based on the evidence, the Board concludes that the veteran 
manifests symptoms appropriate to an evaluation of 100 
percent for PTSD under the applicable DC provisions.  The 
record provides ample evidence of the veteran's total 
occupational and social impairment in both work and other 
social contexts.  His chronically depressed mood and 
inability to maintain employment or establish and maintain 
relationships with others except for his girlfriend is well 
documented.  Also well documented is the veteran's impaired 
impulse control manifested by his frequent states of 
irritability and violent ideation.  In addition, his near-
continuous stress or panic attacks, inappropriate behavior 
and memory loss objectively have been shown to impede his 
ability to function independently and suggest an 
incapacitating retreat from mature behavior.  The veteran's 
GAF scores of 40 to 50 are consistent with at least serious 
impairment of vocational and social functioning as a result 
of his PTSD, consistent with a 100 percent rating.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (Fourth Ed. 1994) (DSM-IV) 
adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126 (1998).  
Moreover, several VA and private psychologists have found 
that the veteran's PTSD renders him unemployable.

In consideration of the foregoing, the Board finds that the 
medical evidence shows that the veteran's PTSD has manifested 
itself to a degree sufficient to warrant a 100 percent 
schedular rating.  See 38 C.F.R. § 4.7.


ORDER

A 100 percent disability rating for PTSD is granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

